DETAILED ACTION
This Office action is in response to filing of this Application filed on 21 September 2021.  Claims 1-17 are pending in the application.  

This application, filed 09/21/2021 is a continuation of  application Serial No. 16/310,787, filed 12/17/2018, now U.S. Patent No.11164994, which is a national stage entry of PCT/EP2017/065715, International Filing Date: 06/26/2017, which claims foreign priority to Germany 102016112587.3, filed 07/08/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,164,994. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are generic to the patented claims.  Both sets of claims recite a semiconductor device comprising a semiconductor body having an active region configured to generate radiation; a first contact layer having a first contact area for external electrical contacting the radiation-emitting semiconductor chip and a first contact finger structure connected to the first contact area; a second contact layer having a second contact area for external electrical contacting the radiation-emitting semiconductor chip and a second contact finger structure connected to the second contact area, wherein the first contact finger structure and the second contact finger structure overlap in places in plan view of the radiation-emitting semiconductor chip; a current distribution layer electrically conductively connected to the first contact layer; a connection layer electrically conductively connected to the first contact layer via the current distribution layer; and an insulation layer containing a dielectric material, wherein the insulation layer is arranged in places between the connection layer and the current distribution layer, wherein the insulation layer has at least one opening, in which the connection layer and the current distribution layer adjoin one another, and wherein a diameter of the openings is between 2 pm and 6 pm inclusive.


Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,164,994 in view of Donofrio et al., US PG pub. 20090283787 A1. US Patent 11164994 teaches a semiconductor body having an active region configured to generate radiation; a first contact layer having a first contact area for external electrical contacting the radiation-emitting semiconductor chip and a first contact finger structure connected to the first contact area; a second contact layer having a second contact area for external electrical contacting the radiation-emitting semiconductor chip and a second contact finger structure connected to the second contact area, wherein the first contact finger structure and the second contact finger structure overlap in places in plan view of the radiation-emitting semiconductor chip; a current distribution layer electrically conductively connected to the first contact layer; a connection layer electrically conductively connected to the first contact layer via the current distribution layer; an insulation layer containing a dielectric material, wherein the insulation layer is arranged in places between the connection layer and the current distribution layer, wherein the insulation layer has at least one opening, in which the connection layer and the current distribution layer adjoin one another, and wherein a diameter of the openings is between 2 pm and 6 pm inclusive. However, the patented claims do not recite wherein the second contact layer comprises a contacting layer, a mirror layer and a barrier layer, and wherein the mirror layer is arranged between the contacting layer and the barrier layer. Donofrio teaches wherein the contact layer comprises a contacting layer 114, a mirror layer 130’ and a barrier layer 210, and wherein the mirror layer 130’ is arranged between the contacting layer 114 and the barrier layer 210, as shown in figure 2. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a barrier layer to protect the mirror and contacting layer since barrier layer can prevent any moister damage of external damage to the mirror and contacting layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822